Title: To Thomas Jefferson from Albert Gallatin, 22 November 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Nov. 22
                                 1806
                     
                        
                        Note on the paragraph entitled “University”
                        From yesterday’s conversation, I thought it was agreed to restore (after the words “an accumulation of monies
                            in the treasury”) the words “will ere long take place” instead of “is now taking
                                place”, as sufficiently correct & less likely to furnish an argument against the limited extension of the
                            Medit. fund which is proposed. It is true that, not this year, but as early as 1807 the accumulation will take place if
                            Florida is not purchased. But if that purchase takes place, all the surplusses for 1807 & 1808, including the Medit.
                            fund which is wanted for that very purpose, will be absorbed by the payment, and the accumulation will commence only in
                            1809. It seems to me that that correction will not affect any part of the message and that all which follows to the end
                            will read very well & is quite consistent with the restoration I propose.
                        The word system has not been introduced as connected with fortifications— But I still think that for the sake of expressing an abstract opinion which is perhaps too
                            general, the risk is incurred of killing the proposed amendment & University & of politically losing the city &
                            State of N. York.
                    